Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in France on Mar. 7, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2020 and 10/26/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2006/0029256) in view of Lan et al. (US 2011/0227938).
As to Claim 1, Miyoshi teaches a 3D modelling system for three-dimensionally modelling a scene by multi-view photogrammetry (Miyoshi, [0047]), which system comprises:
cameras that are configured to be grouped together in pairs of cameras that are placed around the scene to produce images of said scene with different viewpoints, the cameras in each pair of cameras having an intra-pair spacing between them (Miyoshi discloses stereo camera unit 10 in [0034] and Fig 10A-10B

    PNG
    media_image1.png
    497
    516
    media_image1.png
    Greyscale
), and
a digital processing device that, from the images produced by the cameras, is configured to produce modelling data by applying stereoscopy processing by comparison between the images produced by respective ones of the two cameras of each pair of cameras (Miyoshi discloses “The space model generation device 68 generates the space model by using the image data of each stereo camera unit 10 and the depth image data of the distance measurement device 64” in [0047]; “the corresponding points of the right and left images” in [0067] and stereo matching in [0068, 0077], see also [0071]), in which system:
said pairs of cameras are distributed around the scene in such a manner as to have inter-pair spacings between two adjacent pairs of cameras that are larger than said certain intra-pair spacing (Miyoshi, Fig 10A-10B); and
said digital processing device is further configured to apply stereoscopy processing by comparison between the images produced by a camera of a first one of said pairs of cameras and the images produced by a camera of a second one of said pairs of cameras, the second pair of cameras being adjacent to the first pair of cameras and spaced apart from said first pair of cameras by an inter-pair spacing that is greater than the intra-pair spacing, in order to produce additional modelling data (Miyoshi discloses “In the distance measurement by stereo imaging, one and the same object is imaged from a plurality of different viewpoints, the correspondence among the captured images regarding one and the same point of the object is obtained” in [0045]; “stereo matching is conducted on a stereo left image (S112) and a stereo right image (S114) after the rectification, the search is made for the corresponding points” in [0068]; “the depth image data can be calculated from the images imaged by the plurality of the stereo camera units 10…Additionally, the depth image data can also be acquired by conducting the same processes on the left side field of view images (left side of the right stereo camera unit 10R and left side of the left , wherein 
the cameras of said first pair of cameras are arranged side-by-side substantially in the same horizontal plane; and the cameras of said second pair of cameras are arranged one above the other substantially in the same vertical plane (Miyoshi discloses some examples of camera pairs arrangement in Fig 5 and 10A-10B; “trinocular stereo camera or a quadrinocular stereo camera” in [0095]; “the present invention is not limited to the above described embodiments” in [0098]. For example, Lan discloses two examples of presetting a plurality of fixed observation angles in a fashion more suitable for a complex application as shown in Fig 9A-9B below:

    PNG
    media_image2.png
    311
    658
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Miyoshi with the teaching of Lan so as to arrange a plurality of camera pairs at preset observation angles in a fashion more suitable for a complex application (Lan, [0052]).

As to Claim 2, Miyoshi in view of Lan teaches the modelling system of claim 1, wherein said camera of the second pair of cameras is situated above the other camera of the second pair of cameras; the cameras of the second pair of cameras are situated lower than the cameras of the first pair of cameras (Miyoshi discloses stereo camera pairs can be located at floor, ceiling and all sides of walls in the room as shown in Fig 10A-10B. Lan further discloses the camera pairs can be located at different latitude levels and different rotation angles of a spherical model in Fig 9A-9B); and
said camera of the first pair of cameras and said camera of the second pair  of cameras are aligned in a direction forming an angle lying in the range 5° to 20° with a horizontal plane or with a vertical axis (Lan doesn’t limit the angle between the camera pairs in Fig 9A.)

As to Claim 3, Miyoshi in view of Lan teaches the modelling system of claim 2, wherein said cameras are distributed around the scene over a virtual surface in the shape of a sphere having a radius, wherein said intra-pair spacing is configured so that an algebraic ratio of said certain intra-pair spacing to said radius is less than 0.35 (Lan discloses two examples of camera arrangement in Fig 9A-9B. There is no limit on the radius of the spherical model. Thus, it is obvious that at least one unlimited example to have the ratio of intra-pair spacing to radius is less than 0.35.)

As to Claim 4, Miyoshi in view of Lan teaches the modelling system of claim 3, wherein said inter-pair spacings between two adjacent pairs of cameras are larger than said intra-pair spacing by a factor at least equal to 1.4 (Miyoshi, Fig 10A-10B).

Claim 5, Miyoshi in view of Lan teaches the modelling system of claim 4, wherein:
said cameras are distributed around the scene in such a manner as to form a third pair of cameras having an inter-pair spacing with the second pair of cameras that is greater than or equal to the inter-pair spacing between the second pair of cameras and the first pair of cameras (Miyoshi, Fig 10A-10B); and
the computation device is configured in such a manner as to apply said stereoscopy digital processing by comparison between the images produced by a camera of the third pair of cameras and the images produced by one of the cameras of the second pair of cameras, in order to produce additional modelling data (Miyoshi discloses “In the distance measurement by stereo imaging, one and the same object is imaged from a plurality of different viewpoints, the correspondence among the captured images regarding one and the same point of the object is obtained” in [0045]; “stereo matching is conducted on a stereo left image (S112) and a stereo right image (S114) after the rectification, the search is made for the corresponding points” in [0068]; “the depth image data can be calculated from the images imaged by the plurality of the stereo camera units 10…Additionally, the depth image data can also be acquired by conducting the same processes on the left side field of view images (left side of the right stereo camera unit 10R and left side of the left stereo camera unit 10L) which constitute a stereo pair” in [0071], see also Fig 5 and 10A-10B).

As to Claim 6, Miyoshi in view of Lan teaches the modelling system of claim 5, wherein:
the cameras of said third pair of cameras are arranged side-by-side in the same horizontal plane; the third pair of cameras is offset vertically relative to the first pair of cameras; said first and third pairs of cameras are offset horizontally relative to each other and a camera of the third pair of cameras is aligned vertically with a camera of the first pair of cameras; the second pair of cameras is offset horizontally relative to the first and third pairs of cameras (Miyoshi discloses one example of the arrangement of a plurality of stereo camera pairs in Fig 10A-10B. Lan also provides one example of the camera pairs arrangement on a virtual sphere in Fig 9A-9B); and
the computation device is configured in such a manner as to apply stereoscopy digital processing by comparison between:
the images produced by the cameras of said first and third pairs of cameras that are in vertical alignment; and/or
the images produced by the cameras of said second and third pairs of cameras (Miyoshi, [0068, 0071]).

As to Claim 7, Miyoshi in view of Lan teaches the modelling system of claim 6, wherein the inter-pair spacing between said first and third pairs of cameras is greater than said  intra-pair spacing and is less than or equal to the inter-pair spacing between said second and third pairs of cameras (Lan discloses multiple stereo camera pairs are located at different circles of a spherical model in Fig 9A-9B. It is obvious that the different distances among stereo camera pairs.)

Claim 8, Miyoshi in view of Lan teaches the modelling system of claim 7, wherein said first, second, and third pairs of cameras define a pattern that is repeated around the scene (Miyoshi, Fig 10A-10B. Lan, Fig 9A-9B).

Claim 9 is rejected based upon similar rationale as Claim 3.
Claim 10 is rejected based upon similar rationale as Claim 4.
Claim 11 is rejected based upon similar rationale as Claim 5.
Claim 12 is rejected based upon similar rationale as Claim 6.
Claim 13 is rejected based upon similar rationale as Claim 7.
Claim 14 is rejected based upon similar rationale as Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WEIMING HE/
Primary Examiner, Art Unit 2612